In a matrimonial action in which the parties were divorced by judgment dated November 21, 1995, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated March 23, 2000, as directed a hearing on those branches of her motion which were for sole custody of the parties’ children and to hold the plaintiff in contempt of court for failure to comply with prior orders, denied that branch of her motion which was for an award of a counsel fee, denied her application to impose a sanction on the plaintiff, and, in effect, directed a *379hearing to determine that branch of the plaintiffs cross motion which was for a downward modification of his child support obligation.
Ordered that the appeal from so much of the order as directed a hearing on those branches of the motion which were for sole custody of the parties’ children and to hold the plaintiff in contempt, and on that branch of the cross motion which was for a downward modification of his child support obligation, is dismissed, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The portion of the order which directed a judicial hearing to aid in the resolution of certain issues raised on the motion and cross motion is not appealable as of right, and leave to appeal has not been granted (see, CPLR 5701 [a] [2] [v]; Brevetti v Brevetti, 182 AD2d 606; Palma v Palma, 101 AD2d 812; Matter of Civil Serv. Empls. Assn. v Evans, 92 AD2d 669).
The defendant’s remaining contentions are without merit. Krausman, J. P., McGinity, Schmidt and Adams, JJ., concur.